                                      Case 19-12460-BFK               Doc 33     Filed 04/28/21 Entered 04/28/21 15:35:24                        Desc
10
                                                                                     Page 1 of 3
                               UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF VIRGINIA
                                                        ALEXANDRIA DIVISION

In re: STEVEN ROBERT RUNYAN                                                                             Case No.: 19-12460-BFK

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Thomas P. Gorman, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/26/2019.
2) The plan was confirmed on 11/22/2019.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 04/28/2021.
6) Number of months from filing or conversion to last payment: 21.
7) Number of months case was pending: 21.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 984,000.00.
10) Amount of unsecured claims discharged without full payment: 6,594.00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:          $28,500.00
       Less amount refunded to debtor:                     $1,859.31
 NET RECEIPTS:                                                                 $26,640.69

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                      $2,118.07
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,118.07

 Attorney fees paid and disclosed by debtor:              $3,000.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim               Claim       Principal           Interest
Name                                        Class            Scheduled         Asserted            Allowed     Paid                Paid
CENLAR FSB                                  Unsecured                  NA             NA               NA             .00                 .00
Page 1 of 3                                                                                                    UST Form 101-13-FR-S (9/1/2009)
                              Case 19-12460-BFK       Doc 33    Filed 04/28/21 Entered 04/28/21 15:35:24                  Desc
10
                                                                    Page 2 of 3
                           UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                            ALEXANDRIA DIVISION

In re: STEVEN ROBERT RUNYAN                                                      Case No.: 19-12460-BFK

               Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
CENLAR FSB                        Unsecured             NA           NA         NA             .00                 .00
CHASE                             Unsecured        5,000.00          NA         NA             .00                 .00
CITIBANK, NA                      Unsecured        3,700.00    3,580.04    3,580.04      3,580.04                  .00
DIAMOND RESORTS FINANCIAL SERVICES
                                Unsecured               NA           NA         NA             .00                 .00
FORD MOTOR CREDIT COMPANY         Secured               NA     44,112.06        .00            .00                 .00
FRANK & ROSEMARY PETROFF          Unsecured             NA           NA         NA             .00                 .00
INTERNAL REVENUE SERVICE          Priority              NA           .00        .00            .00                 .00
INTERNAL REVENUE SERVICE          Unsecured             NA           .00        .00            .00                 .00
JEFFERSON CAPITAL SYSTEMS, LLC    Unsecured        1,500.00    1,653.81    1,653.81      1,653.81                  .00
JPMORGAN CHASE BANK               Unsecured        4,000.00     4,411.35   4,411.35      4,411.35                  .00
SELECT PORTFOLIO SERVICING, INC   Secured               NA       368.62     368.62         368.62                  .00
TARGET                            Unsecured         118.00           NA         NA             .00                 .00
US BANK                           Unsecured        1,476.00          NA         NA             .00                 .00




Page 2 of 3                                                                             UST Form 101-13-FR-S (9/1/2009)
                                          Case 19-12460-BFK          Doc 33         Filed 04/28/21 Entered 04/28/21 15:35:24                       Desc
10
                                                                                        Page 3 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF VIRGINIA
                                                         ALEXANDRIA DIVISION

In re: STEVEN ROBERT RUNYAN                                                                              Case No.: 19-12460-BFK

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                         Class             Scheduled           Asserted       Allowed        Paid                Paid
US BANK NATIONAL ASSOCIATION                 Unsecured           15,000.00         14,508.80     14,508.80       14,508.80                  .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00             .00                  .00
     Mortgage Arrearage:                                                                            368.62          368.62                  .00
     Debt Secured by Vehicle:                                                                          .00             .00                  .00
     All Other Secured:                                                                                .00             .00                  .00
 TOTAL SECURED:                                                                                     368.62          368.62                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00            .00                 .00
     Domestic Support Ongoing:                                                                           .00            .00                 .00
     All Other Priority:                                                                                 .00            .00                 .00
 TOTAL PRIORITY:                                                                                         .00            .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     24,154.00       24,154.00                  .00

 Disbursements:
        Expenses of Administration:                                                             $2,118.07
        Disbursements to Creditors:                                                            $24,522.62
 TOTAL DISBURSEMENTS:                                                                                                             $26,640.69

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      04/28/2021                                      By:   /s/Thomas P. Gorman
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.


Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
